DETAILED ACTION
Allowable Subject Matter
Claims 1-19, 21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claims “A body structure for inducting air into an airbox of an automotive vehicle, comprising:
a generally trough-shaped first structural member operable as an airflow channel and having a floor, two opposed side walls having respective top edges, and an open top along a length of the first structural member defining a generally U-shaped cross-section, the cross-section having a depth as measured from a center of the floor to a midpoint between the top edges;
the first structural member having a first portion with a first flow direction therethrough and a second portion with a second flow direction therethrough different from the first flow direction, the first portion having opposed first and second ends with a first opening in the first end, the second portion having opposed third and fourth ends with a second opening in the fourth end, wherein the second and third ends are in fluid communication with each other;
wherein the first portion has a first average depth and the second portion has a deepened portion having a second average depth, and wherein the second average depth is larger than the first average depth, the first opening is configured for receiving air into the airflow channel, and the second opening is configured for attachment to the airbox of the automotive vehicle and for providing air from the airflow channel to the airbox.”

The underlined limitation is shown in Fig. 2, Fig. 8.  Fig. 2 shows different depth between different sections of the first structure Part 12, and Fig. 8 shows Part 12 configure to induct air to Part 86.  The underlined limitation further supported by at least Specification, Paragraphs 22, 24.  After reviewing the claimed limitation, the examiner considered that the limitation “first structure” is “an engine bay, engine compartment, engine housing, engine channel or wheel well before entering an intake manifold of an engine”, and “airbox” is connecting between the intake manifold and the first structure.

After reviewing the amended claimed language and the Remark filed on 09/03/2021, the examiner considered Gottenbos (US2018/0125608 A1), Rollins (US2015/0047615 A1) and Palm (US2011/0094219 A1) would fail to teach the limitation because all the references fail to teach the first structure.  Gottenbos teaches a nozzle of a dental device (Gottenbos, Fig. 2, Part 12) and both Rollins and Palm teach an intake manifold of an engine (Rollins, Fig. 1, Part 13, Palm, Fig. 1).  Therefore, all the references fail to show “an engine bay, engine compartment, engine housing, engine channel or wheel well before an intake manifold of an engine.”

The examiner considered Erspamer (US2014/0265285 A1) is the closest reference teaches the limitations of Claim 1.  In Erspamer, even though the reference teaches an intake wherein the first portion has a first average depth and the second portion has a deepened portion having a second average depth, and wherein the second average depth is larger than the first average depth” and the examiner considered there isn’t other reference can combine with Erspamer to teach the limitations.  Therefore, Erspamer still fails to reflect all the limitations of Claim 1.

The examiner further considered other references, but the references fail to show or reasonably teach in combination at least the underlined limitations mentioned above.  Therefore, Claim 1 is allowed.

Claims 11 and 16 are allowed based on at least the reasons of Claim 1.  Claims 2-10, 12-15, 17-19, 21 are allowed because the claims ultimately depend from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.